Order entered August 25, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00356-CR

                          JASON DANIEL SEWELL, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-82792-2013

                                        ORDER
        The Court GRANTS appellant’s August 24, 2015 amended motion to extend time to file

his brief. We ORDER appellant to file his brief within TWENTY-ONE DAYS of the date of

this order.

                                                   /s/   ADA BROWN
                                                         JUSTICE